Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINERS AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hemant Keskar on (07/27/2021).
Claim 1 (currently amended): A method of analysing a video image of a subject in a room to provide status or alerting of a subject's condition, the video image comprising a sequence of image frames, the method comprising the steps of: selecting, from the video image, two image frames spaced by a predetermined number of image frames; dividing each of the selected image frames into a plurality of cells; calculating a magnitude of spatial frequency components in each of the cells in each of the selected image frames; determining differences between the magnitudes of corresponding spatial frequency components in corresponding cells of the selected frames; determining, for all cells and spatial frequency components a number of magnitude differences which are greater than a first threshold; determining that the sequence of image frames contains gross movement of the subject if the number exceeds a second threshold, and in that event analysing the movement to classify it as safe or unsafe; 
when the gross movement is determined as not being present, determining whether valid vital signs of the subject have been detected in the video image and in response to detecting the valid vital signs of the subject in the video image; 
when the gross movement is determined as not being present and valid vital signs of the subject have not been detected in the video image, determining whether fine movement is present in the video image, and in response to the fine movement being present in the video image; and 2JMB/swApplication No.: 16/334,211Docket No.: 3711-000299-US-NP 
when the fine movement is determined as not being present in the video image, displaying an alert indicating no vital signs of the subject and no movement of the subject.

Claim 4 (currently amended):  The method according to claim 1 wherein the magnitudes are respectively 

Claim 9 (currently amended):  An apparatus for monitoring a subject in a room to provide status or alerting of a subject's condition, the apparatus comprising: a video camera configured to capture a video image sequence of the room; a data processor configured to automatically process the video image sequence to distinguish between movement of the subject in the image and illumination changes in accordance with the method of claim 3; and a display or other output device which, under the control of the data processor, outputs a visible or audible indication of a classification of movement and an indication of the detection of the vital signs of the subject.

Claim 10 (currently amended): A computer program comprising program code stored non-transitory computer readable medium, the computer program configured to process a captured video image sequence of a subject in a room to automatically distinguish between movement of the subject in the image and illumination changes in accordance with the method of claim 1.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes: 
Claim 1:
…
“
A method of analysing a video image of a subject in a room to provide status or alerting of a subject's condition, the video image comprising a sequence of image frames, the method comprising the steps of: selecting, from the video image, two image frames spaced by a predetermined number of image frames; dividing each of the selected image frames into a plurality of cells; calculating a magnitude of spatial frequency components in each of the cells in each of the selected image frames; determining differences between the magnitudes of corresponding spatial frequency components in corresponding cells of the selected frames; determining, for all cells and spatial frequency components a number of magnitude differences which are greater than a first threshold; determining that the sequence of image frames contains gross movement of the subject if the number exceeds a second threshold, and in that event analysing the movement to classify it as safe or unsafe; 
when the gross movement is determined as not being present, determining whether valid vital signs of the subject have been detected in the video image and displaying them in response to detecting the valid vital signs of the subject in the video image; 
when the gross movement is determined as not being present and valid vital signs of the subject have not been detected in the video image, determining whether fine movement is present in the video image, and, displaying that no vital signs of the subject have been detected in response to the fine movement being present in the video image; and 2JMB/swApplication No.: 16/334,211Docket No.: 3711-000299-US-NP 
when the fine movement is determined as not being present in the video image, displaying an alert indicating no vital signs of the subject and no movement of the subject.
”
Regarding dependent claims 2-10 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661